DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the locker control system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 depends on claim 5 and inherent the same deficiency.
Claim 7 recites the limitation "the locker control system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata (US Pub 2002/0080030) in view of Lakshmi et al. (US Pub 2018/0182189).
As of claim 1, Inomata discloses a system for delivering purchased items to a select customer (via a locker system; see fig. 1), said system comprising: 

b. a locking portion associated with each of said doors adapted to allow the door to open when in the unlocked state and remain closed when in the locked state (electronically controlled lock system (EL) 120; see fig. 2; also see paragraph [0134]); and 
c. a locker central control unit (locker controller 150) configured to control the locking portions on the array of lockers (see paragraph [0135]) and comprising a data input portion for receiving information from the order management system on the select customer (via locker controller 150 receiving information from control center 300; see paragraph [0138], [0256]-[0257]; see fig. 1) and command a select locking portion to alternately change from a locked to an unlocked state to allow a respective one or more doors to open and one or more items placed in a respective one or more lockers to be retrieved (via locker controller 150 controlling the EL 120 to lock or unlock the doors; see paragraph [0135]),
 wherein at least one of said door front surfaces includes at least one electronic display screen coupled thereto, the at least one electronic display screen adapted to display a message to shoppers in the retail store environment (via display unit 130 displaying ad images; see paragraph [0248]).  
However Inomata does not explicitly disclose that the lockers are used within a retail store environment.

From the teaching of Lakshmi it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize lockers within a retail store environment as taught ty Lakshmi in order to streamline picking up orders which are place via internet for immediate pickup in a store (see paragraph [0003]).
As of claim 2, Lakshmi discloses a header positioned above the array of lockers and adapted to display a message to shoppers in the retail store environment (via external displays ED1 and ED2; see fig. 1; also see paragraph [0013]).  
As of claims 3 and 4, Inomata discloses that the array of lockers has at least two doors with front surfaces having electronic display screens adapted to display messages (see fig. 22). However it does not explicitly disclose that the messages on the multiple screens are synchronized.
Lakshmi discloses that the terminal 100 receives a targeted message and the message is displayed on display screen 106 and displays units 214A and 214B, since the displays are displaying the same message they are synchronized (see fig. 1-2; also see paragraph [0026]).
From the teaching of Lakshmi it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Inomata to include the function of displaying the message on plurality of screens as taught by Lakshmi so the customer is provided the opportunity to view the advertisement.  

Lakshmi discloses a verification device 122 and biometric identification device 120 to authenticate the user to unlock the locker (see paragraph [0018]).  
As of claim 6, Inomata discloses that the order management system controls the content of the message on the electronic display screen (via control center 300 controlling the ad message on the display screen 130; see paragraphs [0256] and [0259]). 
As of claim 7, Inomata discloses that responsive to the select customer presenting an authentication code to the locker control system, the order management system provides a message of pre-determined content to the electronic display screen (in response to the user authentication the control center 300 controlling the ad message on the display screen 130; see paragraph [0256]-[0257]).  
As of claim 8, Inomata discloses that the message of pre-determined content is associated with an attribute of the select customer (via ad image data based on the user’s attribution data; see paragraph [00252]). 
As of claim 9, Lakshmi discloses that the message of pre-determined content is associated with an attribute of the product purchased (via targeted message based on the contents of the parcel and the recent purchase history of the user; see paragraphs [0024] and [0033]). 

As of claim 11, Inomata discloses that the electronic display on the select locker displays a message to the select customer (via display 130 displaying a message to the select customer; see fig. 22; also see paragraph [0256]-[0257]).  
As of claim 12, Lakshmi discloses comprising a transceiver in communication with the locker central control unit and configured to receive a signal from a mobile computing device running an application associated with the retail store (via communication module 312 receiving signal from user device 212; see paragraph [0018]; see fig. 2-3), wherein the locker central control unit is further configured to: decode the signal received from the mobile computing device; and cause the decoded signal to be processed to determine an identity of a user of the application (via receiving signal from the user device 212 to authenticate the user; see paragraph [0027], [0046]-[0047]).  
As of claim 13, Inomata discloses that the locker central control unit is further configured to: responsive to the determined identity of the user of the application, cause one or more messages selected from a set of a plurality of messages to be displayed on the at least one electronic display screen (in response to the user authentication the control center 300 controlling the ad message on the display screen 130; see paragraph [0256]-[0257]). 

As of claim 15, Inomata discloses that to cause the one or messages to be displayed on the at least one electronic display device, the locker central control unit is further configured to: receive, via the transceiver, the one or more messages from the order management system; and cause the one or more messages received from the order management system to be displayed on the at least one electronic display screen (via receiving personalized ad from the control center and display on display 130; see paragraph [0256]-[0257]).  
Lakshmi further discloses that the terminal receives targeted message from targeted message supply system 206 and displays it on one or more displays (see fig. 4; also see paragraphs [0061]-[0062])
As of claim 16, Lakshmi discloses at least one imaging device in communication with the locker central control unit, the at least one imaging device configured to generate image data of a scene proximal said system, the locker control unit further configured to cause the generated image data to be processed to identify, using one or more facial recognition algorithms, one or more people present in the scene (via using a 
As of claim 17, Inomata discloses that the locker central control unit is further configured to: responsive to determined identities of the one or more people, cause one or more messages selected from a set of a plurality of messages to be displayed on the at least one electronic display screen, wherein the one or more messages are targeted to the identified one or more people (in response to the user authentication the control center 300 controlling the ad message on the display screen 130; see paragraph [0256]-[0257]).  
Lakshmi further discloses that the step of identify the user and presented targeted message on a display screen of the terminal 100 (see paragraphs [0024] and [0039]).
As of claims 18 and 19, Inomata discloses a system for providing visual marketing content to customers (via a locker system; see fig. 1), said system comprising: 
an array of lockers, each locker of the array of lockers having a flat exterior facing surface, wherein all flat exterior facing surfaces of all lockers of the array are co-planar in their closed positions (via lockers unit 100 having locker box with a door; see paragraph [0133]); 
a locker central control unit in communication with a server associated with the retail environment (via locker controller 150 in communication with a control center 300; see fig. 1); and 

receive data from the retail environment that is representative of an identity of one or more customers proximal said system (via locker controller 150 receiving data from the control center 300; see fig. 1; also see paragraphs [00138] an d[0169]); 
cause the received data to be processed by at least one of: the locker central control unit, and the server, to: 
identify at least one of the one or more customers proximal said system based on a comparison of the received data to pre-stored data including customer attributes associated with respective identities of at least one customer (via receiving a request from the user to access the locker and authenticating the user; see paragraphs [0146]-[0147] and [0173]); and 
determine one or more messages selected from a set of a plurality of messages pre- stored in memory for targeted display to the identified at least one customer, wherein each message of the set of the plurality of messages includes the visual marketing content (via determining ad image data based on the user’s attribution data and the location data; see paragraphs [0252]-[0254]; and 
cause the determined one or more messages to be displayed on the one or more of the flat exterior surfaces using the one or more electronic devices (via displaying the personalized ad image data on the display 130; see paragraphs [0256]-[0257]). 

Lakshmi discloses the use of lockers inside a retail store environment in order to streamline picking up orders which are place via internet for immediate pickup in a store (see paragraph [0003]).
From the teaching of Lakshmi it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize lockers within a retail store environment as taught ty Lakshmi in order to streamline picking up orders which are place via internet for immediate pickup in a store (see paragraph [0003]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Inomata (US Pub 2002/0080030) in view of Lakshmi et al. (US Pub 2018/0182189) and further in view of Rodriguez (US Pub 2013/0286046).
As of claim 20, combination of Inomata and Lakshmi discloses all the limitations of the claimed invention as mentioned in claim 19 above, however it does not explicitly disclose744540 39 identifying at least one customer proximal the locker system comprises identifying two or more customers proximal the locker system; said method further comprises prioritizing displaying a first subset of one or more messages targeted to a first of the two or more customers over displaying at least a second subset of one or more messages targeted to at least a second of the two or more customers based on a ranking of at least one known attribute as between the first and the at least a second customer; and causing the determined one or more messages to be displayed on the one or more of the flat exterior surfaces using the one or more electronic devices comprises causing the first subset of one or messages to be displayed before, or 
Rodriguez discloses a system for displaying targeted advertisement to multiple users (see abstract). Rodriguez further discloses that different frames of watermark data are tailored for different demographic groups of viewers, and a first frame in a cycle of, e.g., 30 frames, may be targeted to teen boys, and the second may be targeted to teen girls, etc. (see paragraph [0026]). Rodriguez further discloses that different digital watermark signals are presented to a first observer and a second observer in accordance with different contextual information, and a watermark's payload may be established in accordance with demographic information about the observer (e.g., obtained from the observer, or estimated from observation of the observer; see paragraphs [0118],[0123],[0138]).
From the teaching of Rodriguez it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of combination of Inomata and Lakshmi to include the function of modifying the displayed messages based on the detected users as taught by Rodriguez in order to present the targeted content based on the user’s attribute (see paragraph [0024]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolinsky et al. (US Pub 2009/0204479) discloses an advertisement method wherein plurality of displays in a business establishment are synchronized (see paragraph [0061]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.